It appears from the record in the above-entitled cause that the judgment sought to be reviewed was rendered by the trial court November 6, 1919, and that motion for new trial was overruled January 3, 1920. This appeal was filed July 6, 1920, more than six months after rendition of judgment and said final order. Defendant in error has filed its motion to dismiss on this ground, to which motion plaintiff in error has filed no response. *Page 41 
It is essential, in order to have a judgment reviewed in this court, that the proceedings should be commenced here within six months from the date of the final order or the rendition of the judgment appealed from. Section 4452, Stat. 1893 (Sess. Laws 1910-11, ch. 18, p. 35); Ham et al. v. Veasey, decided Aug. 31, 1920, 79 Okla. 133, 191 P. 1094; Dickerson v. Moore,76 Okla. 249, 185 P. 101; First State Bank of Warner v. Porter,63 Okla. 79, 182 P. 672.
The motion is therefore sustained, and the appeal dismissed.
RAINEY, C. J., and KANE, PITCHFORD, JOHNSON, McNEILL, and HIGGINS, JJ., concur.